


Exhibit 10.1

 

GRAPHIC [g316382kk01i001.jpg]

 

MASTER CONFIRMATION

ACCELERATED SHARE REPURCHASE TRANSACTIONS

 

Date:

November 18, 2011

 

 

To:

GT Advanced Technologies Inc.

 

243 Daniel Webster Highway

 

Merrimack, NH 03054

 

 

Attention:

Hoil Kim

Telephone:

603-883-5200

Facsimile:

603-598-0430

 

 

From:

UBS AG, London Branch

 

c/o UBS Securities LLC

 

677 Washington Boulevard

 

Stamford, CT 06901

 

Re:  Accelerated Share Repurchase Transactions

 

Ladies and Gentleman:

 

This master confirmation (this “Master Confirmation”), dated as of November 18,
2011, sets forth certain terms and conditions of certain Transactions (each, a
“Transaction”) that UBS AG, London Branch (“UBS”), will enter into with GT
Advanced Technologies Inc. (“Counterparty”).  For each Transaction, UBS will act
as principal and UBS Securities LLC (“UBS-S LLC”), an affiliate of UBS, will act
as agent for UBS and Counterparty.

 

Each Transaction will have terms contained in this Master Confirmation and terms
not contained in this Master Confirmation.  In particular, any Transaction
entered into under this Master Confirmation will be subject to the additional
terms set forth in a transaction confirmation in the form attached hereto as
Schedule A, which transaction confirmation will reference this Master
Confirmation and supplement, form a part of, and be subject to this Master
Confirmation (each such transaction confirmation, a “Transaction
Confirmation”).  For any Transaction, this Master Confirmation and the
Transaction Confirmation for such Transaction together will constitute a
“Confirmation” as referred to in the Agreement specified below.  Taken alone,
this Master Confirmation is neither a commitment by either party to enter into
any Transaction nor evidence of any Transaction.

 

This Master Confirmation incorporates the definitions and provisions contained
in the 2002 ISDA Equity Derivatives Definitions (the “Equity Definitions”), as
published by the International Swaps and Derivatives Association, Inc.  For each
Transaction, this Master Confirmation and the Transaction Confirmation for such
Transaction evidence a complete binding agreement between Counterparty and UBS
with respect to the subject matter and terms of such Transaction and shall
supersede all prior or contemporaneous written or oral communications with
respect thereto.

 

This Master Confirmation and the Transaction Confirmation for each Transaction
each supplement, form a part of, and are subject to, an agreement in the form of
the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the “Agreement”) as
if UBS and Counterparty had executed the Agreement on the date of this Master
Confirmation (but without any Schedule except for the election of Loss and
Second Method, New York law (without reference to its conflict of laws doctrine)
as the governing law and US Dollars (“USD”) as the Termination Currency).

 

--------------------------------------------------------------------------------


 

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between UBS and Counterparty or any
confirmation or other agreement between UBS and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between UBS and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which UBS and Counterparty
are parties, the Transactions shall not be considered Transactions under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Transaction Confirmation, except as
expressly modified herein or in the related Transaction Confirmation.

 

If, in relation to any Transaction to which this Master Confirmation and a
Transaction Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Transaction Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Transaction Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.

 

Each Transaction constitutes a Share Forward Transaction for purposes of the
Equity Definitions.  Set forth below are the terms and conditions that, together
with the terms and conditions set forth in the Transaction Confirmation relating
to such Transaction, shall govern any Transaction.

 

1.             General Terms.

 

Trade Date:

 

For any Transaction, the date set forth as such in the Transaction Confirmation
for such Transaction.

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

UBS

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Symbol: GTAT)

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Prepayment:

 

Applicable

 

 

 

Variable Obligation:

 

Applicable

 

 

 

Prepayment Amount:

 

For any Transaction, the amount set forth as such in the Transaction
Confirmation for such Transaction.

 

 

 

Prepayment Date:

 

For any Transaction, the date set forth as such in the Transaction Confirmation
for such Transaction.

 

 

 

Calculation Agent:

 

UBS; provided, that the Calculation Agent will at all times act in good faith
and in a commercially reasonable manner.

 

 

 

Valuation Terms:

 

 

 

 

 

10b-18 VWAP Price:

 

Subject to the provisions of “Valuation Disruption” below, for any Scheduled
Trading Day, as determined by the Calculation Agent based on the 10b-18 Volume
Weighted Average Price per Share for the regular trading session (including any
extensions thereof) of the Exchange on such Scheduled Trading Day (without
regard to pre-open or after hours trading outside of such regular trading
session for such Scheduled Trading Day), as published by Bloomberg at

 

2

--------------------------------------------------------------------------------


 

 

 

4:15 p.m., New York time (or 15 minutes following the end of any extension of
the regular trading session), on such Scheduled Trading Day, on Bloomberg
page “GTAT <Equity> AQR SEC” (or any successor thereto), or if such price (i) is
not reported on such Bloomberg page or successor page on such Scheduled Trading
Day or (ii) is, in the Calculation Agent’s reasonable discretion, erroneous,,
the price reasonably determined by the Calculation Agent to substitute for such
unreported or erroneous price, which price the Calculation Agent will base on
only those trades that are (i) reported on the Exchange during the period of
time during which Counterparty could have purchased Shares on the Exchange on
such Scheduled Trading Day pursuant to Rule 10b-18(b)(2) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and (ii) effected such
purchases pursuant to the conditions of Rule 10b-18(b)(3) under the Exchange Act
(such trades, “Rule 10b-18 Eligible Transactions”).

 

 

 

Forward Price:

 

For any Transaction, the arithmetic average of the 10b-18 VWAP Prices with
respect to all Scheduled Trading Days in the Valuation Period for such
Transaction, subject to “Valuation Disruption” below.

 

 

 

Forward Price Discount:

 

For any Transaction, the amount set forth as such in the Transaction
Confirmation for such Transaction.

 

 

 

Valuation Period:

 

For any Transaction, the period from, and including, the Valuation Period Start
Date for such Transaction, to, and including, the Valuation Date for such
Transaction.

 

 

 

Valuation Period Start Date:

For any Transaction, the date set forth as such in the Transaction Confirmation
for such Transaction.

 

 

 

Valuation Date:

 

For any Transaction, the Scheduled Valuation Date for such Transaction; provided
that UBS may, in its sole discretion, designate any Scheduled Trading Day during
the period beginning on, and including, the First Acceleration Date for such
Transaction, and ending on, and including, the Scheduled Valuation Date for such
Transaction, to be the Valuation Date for such Transaction by delivering notice
to Counterparty of the occurrence of such Valuation Date on or before 5:00 p.m.,
New York City time on the Currency Business Day immediately following such
Scheduled Trading Day.

 

 

 

Scheduled Valuation Date:

For any Transaction, the date set forth as such in the Transaction Confirmation
for such Transaction, subject to postponement as provided in “Valuation
Disruption” below.

 

 

 

First Acceleration Date:

For any Transaction, the date set forth as such in the Transaction Confirmation
for such Transaction.

 

 

 

Valuation Disruption:

 

Notwithstanding anything to the contrary in the Equity Definitions or in this
Master Confirmation:

 

 

 

 

 

(i) whenever any Scheduled Trading Day during the Valuation Period for any
Transaction is a Disrupted Day, the Calculation Agent may, in its good faith and
commercially reasonable discretion, postpone the Scheduled Valuation Date for
such Transaction by one Scheduled Trading Day;

 

 

 

 

 

(ii) whenever any Scheduled Trading Day during the Settlement Valuation Period,
if any, for any Transaction is a Disrupted Day, the Calculation Agent may, in
its good faith and commercially reasonable discretion, postpone the expected
final Scheduled Trading Day of such Settlement Valuation Period by one Scheduled
Trading Day; and

 

3

--------------------------------------------------------------------------------


 

 

 

(iii) whenever at least eight Scheduled Trading Days during the Valuation Period
or the Settlement Valuation Period, as the case may be, for any Transaction have
been Disrupted Days, the Calculation Agent, in its good faith and commercially
reasonable discretion, may deem the next Scheduled Trading Day that is a
Disrupted Day not to be a Disrupted Day (any such Disrupted Day, a “Deemed
Trading Day”), in which case the Calculation Agent will not postpone the
Scheduled Valuation Date or the expected final Scheduled Trading Day of such
Settlement Valuation Period pursuant to clause (i) or (ii) above, as the case
may be, for such Deemed Trading Day.

 

 

 

 

 

Whenever any Scheduled Trading Day during the Valuation Period or the Settlement
Valuation Period for any Transaction is a Deemed Trading Day, the Calculation
Agent will, in a good faith and commercially reasonable manner, calculate the
10b-18 VWAP Price for such Deemed Trading Day as its estimate of the value of
the Shares on such Deemed Trading Day, which estimate may be based on, among
other factors, historical trading patterns in the Shares, the volume of Shares
traded on such Deemed Trading Day and the price of the Shares, if any, on the
Exchange on such Deemed Trading Day, and such estimate will be the 10b-18 VWAP
Price for such Deemed Trading Day.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions or in this
Master Confirmation, if a Market Disruption Event (or a deemed Market Disruption
Event as provided herein) occurred on any such Disrupted Day during the
Valuation Period or the Settlement Valuation Period, but such Disrupted Day is
not a Deemed Trading Day, the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the 10b-18 VWAP Price
for such Disrupted Day shall not be included for purposes of determining the
Forward Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the Calculation
Agent will, in a good faith and commercially reasonable manner, determine
(A) the 10b-18 VWAP Price for such Disrupted Day based on the Rule 10b-18
Eligible Transactions in the Shares effected on such Disrupted Day before the
relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and (B) the Forward Price or the Settlement Price, as
the case may be, based on adjusted weightings that account for such Disrupted
Day, which adjusted weightings may, for the avoidance of doubt, deviate from the
weightings that the Calculation Agent would use to compute an arithmetic average
and/or account for the duration of any relevant Market Disruption Event during
such Disrupted Day, historical trading patterns in the Shares, the prices of the
Shares on such Disrupted Day and/or otherwise.

 

 

 

Market Disruption Event:

The definition of “Market Disruption Event” contained in Section 6.3(a) of the
Equity Definitions is hereby amended by:

 

 

 

 

 

(i) deleting the words “at any time during the one-hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” and inserting the words “at any
time on any Scheduled Trading Day during the Valuation Period or the Settlement
Valuation Period” after the word “material,” in the third line thereof; and

 

 

 

 

 

(ii) replacing the words “or (iii) an Early Closure” in the fifth line thereof
with the words “, (iii) an Early Closure or (iv) a Regulatory Disruption”.

 

4

--------------------------------------------------------------------------------


 

Early Closure:

 

The definition of “Early Closure” contained in Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.

 

 

 

Regulatory Disruption:

 

If, at any time, UBS determines, in its sole discretion, based upon the advice
of counsel, that it is reasonably necessary or appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by UBS), for UBS or any of its
affiliates to refrain from engaging in any transactions in the U.S. securities
markets in which it or they would otherwise engage in connection with any
Transaction for which UBS or Counterparty have not yet made all payments and
deliveries that are, or will be, due under this Master Confirmation, then UBS
may, by notice to Counterparty, elect to declare that a Regulatory Disruption
has occurred, which Regulatory Disruption will continue until UBS delivers an
additional notice to Counterparty indicating that such Regulatory Disruption has
ended.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

Physical Settlement:

 

If the Number of Shares to be Delivered is positive, Applicable.

 

 

 

Additional Settlement Provisions:

To the extent that either UBS or Counterparty is obligated to deliver Shares
under any Transaction, the last sentence of Section 9.2 of the Equity
Definitions and Sections 9.8, 9.9, 9.10 of the Equity Definitions shall be
applicable to such Transaction. Furthermore, a party delivering Shares will
ensure they are free from any lien, charge, claim or other encumbrance (other
than a lien routinely imposed on all securities by the relevant Clearance
System).

 

 

 

Initial Shares:

 

 

 

 

 

Initial Share Delivery:

 

For any Transaction, UBS shall deliver to Counterparty a number of Shares equal
to the Number of Initial Shares for such Transaction on the Initial Share
Delivery Date for such Transaction, in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 

 

 

Initial Share Delivery Date:

For any Transaction, the date set forth as such in the Transaction Confirmation
for such Transaction.

 

 

 

Number of Initial Shares:

 

For any Transaction, the number equal to the product of (i)(A) the Prepayment
Amount for such Transaction divided by (B) the closing price per Share on the
Trade Date for such Transaction, and (ii) the Initial Delivery Percentage for
such Transaction; provided that if, for any Transaction, after using good faith
commercially reasonable efforts, UBS is unable to borrow or otherwise acquire
for delivery to Counterparty on the Initial Share Delivery Date for such
Transaction a number of Shares equal to the Number of Initial Shares for such
Transaction, the Number of Initial Shares shall be reduced to the number of
Shares that UBS is able to so borrow or otherwise acquire on such Initial Share
Delivery Date.

 

 

 

Initial Delivery Percentage:

For any Transaction, the percentage set forth as such in the Transaction
Confirmation for such Transaction.

 

5

--------------------------------------------------------------------------------


 

Additional Shares:

 

 

 

 

 

Settlement Date:

 

For any Transaction, if the Number of Shares to be Delivered is a positive
number, the date that is one Settlement Cycle immediately following the
Valuation Date for such Transaction.

 

 

 

Number of Shares to be Delivered:

For any Transaction, a number of Shares equal to (i) the Prepayment Amount for
such Transaction divided by (A) the Forward Price for such Transaction minus
(B) the Forward Price Discount for such Transaction, minus (ii) the number of
Shares delivered by UBS to Counterparty with respect to such Transaction
pursuant to the provisions of “Initial Share Delivery”.

 

 

 

 

 

If the Number of Shares to be Delivered for any settlement of any Transaction is
a negative number, then the terms of the Counterparty Settlement Provisions in
Annex A shall apply.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that (i) the first sentence of
Section 11.2(c) of the Equity Definitions, prior to clause (A) thereof, is
hereby amended to read as follows: “(c) If “Calculation Agent Adjustment” is
specified as the Method of Adjustment in the related Confirmation of a Share
Forward Transaction, then following the announcement or occurrence of any
Potential Adjustment Event, the Calculation Agent will determine whether such
Potential Adjustment Event has a material effect on the theoretical value of the
Shares and, if so, will (i) make appropriate adjustment(s), if any, to any one
or more of:” and the portion of such sentence immediately preceding clause
(ii) thereof is hereby amended by deleting the words “diluting or concentrative
effect (provided that no adjustment will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such words with the words “effect on the
Transaction (and, for the avoidance of doubt, adjustments may be made to account
solely for changes in volatility, expected dividends or liquidity relative to
the relevant Shares)”; and (ii) Sections 11.2(a) and (e)(vii) of the Equity
Definitions are hereby amended by deleting the words “diluting or concentrative”
and replacing them with the word “material”.

 

 

 

Potential Adjustment Event:

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

 

 

 

It shall constitute an additional Potential Adjustment Event if the Scheduled
Valuation Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to both parties prior to such postponement.

 

6

--------------------------------------------------------------------------------


 

Extraordinary Dividend:

 

For any Calendar Period for any Transaction, any dividend or distribution on the
Shares with an ex-dividend date occurring during such Calendar Period (other
than any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the
amount or value of which (as determined by the Calculation Agent), when
aggregated with the amount or value (as determined by the Calculation Agent) of
any and all previous Dividends with ex-dividend dates occurring in the same
Calendar Period, exceeds the Ordinary Dividend Amount for such Calendar Period.

 

 

 

Ordinary Dividend Amount:

For any Calendar Period for any Transaction, the amount set forth in the
Transaction Confirmation for such Transaction as the “Ordinary Dividend Amount”
for such Calendar Period.

 

 

 

Calendar Period:

 

For any Transaction, each period set forth as such in the Transaction
Confirmation for such Transaction.

 

 

 

Early Ordinary Dividend Payment:

If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any Calendar Period occurring (in whole or in part) during the
Relevant Dividend Period and is prior to the Scheduled Ex-Dividend Date for such
Calendar Period, the Calculation Agent shall make such adjustment to the
exercise, settlement, payment or any other terms of the relevant Transaction as
the Calculation Agent determines appropriate to account for the economic effect
on the Transaction of such event.

 

 

 

Scheduled Ex-Dividend

Dates:

For any Calendar Period during any Transaction, the date set forth as such for
such Calendar Period in the Transaction Confirmation for such Transaction.

 

Extraordinary Events:

 

Consequences of Merger Events:

 

(a)

Share-for-Share:

Calculation Agent Adjustment

 

 

 

(b)

Share-for-Other:

Cancellation and Payment

 

 

 

(c)

Share-for-Combined:

Component Adjustment or Cancellation and Payment, at the election of UBS.

 

 

 

Tender Offer:

Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

 

 

Consequences of Tender Offers:

 

 

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

 

(b)

Share-for-Other:

Modified Calculation Agent Adjustment

 

7

--------------------------------------------------------------------------------


 

(c)

Share-for-Combined:

Modified Calculation Agent Adjustment

 

 

 

Nationalization,

 

Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

Additional Disruption Events:

 

(a)

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (A) deleting the word “or” the first time it occurs in the
third line thereof, (B) adding the words “(including, for the avoidance of doubt
and without limitation, the adoption or promulgation of new regulations
authorized or mandated by existing statute)” after the end of the parenthetical
spanning the second and third lines thereof, (C) inserting the phrase “or
(C) due to the effectiveness or implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010” after the parenthetical in the fifth
line thereof and (D) adding the words “or hedging,” after the word “performing”
in clause (Y) thereto.

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

(d)

Loss of Stock Borrow:

Applicable, only to the extent UBS borrows the shares either internally or in
the market.

 

 

 

 

Maximum Stock Loan Rate:

 

For any Transaction, the rate specified as such in the Transaction Confirmation
for such Transaction.

 

 

 

(e)

Increased Cost of

 

 

Stock Borrow:

Applicable, only to the extent UBS borrows the shares either internally or in
the market.

 

 

 

 

Initial Stock Loan Rate:

For any Transaction, the rate specified as such in the Transaction Confirmation
for such Transaction.

 

 

 

Hedging Party:

UBS

 

 

Determining Party:

UBS

 

 

Cancellation Amount:

To the extent a Cancellation Amount is required to be calculated pursuant to an
Additional Disruption Event, the provisions in Section 8(b) below will apply,
provided that the Cancellation Amount will be treated as a Payment Amount.

 

Additional Representations and Acknowledgements:

 

Non-Reliance:

 

Applicable

 

8

--------------------------------------------------------------------------------

 

Agreements and

 

 

Acknowledgements

 

 

Regarding Hedging

 

 

Activities:

 

Applicable

 

 

 

Additional

 

 

Acknowledgements:

 

Applicable

 

Additional Termination Events:

 

Additional Termination Event(s):

 

 

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

 

 

 

 

Notwithstanding anything to the contrary in Section 6 of the Agreement, if an
Automatic Termination Price is specified in the Transaction Confirmation for any
Transaction, then an Additional Termination Event with Counterparty as the sole
Affected Party and such Transaction as the Affected Transaction will
automatically occur without any notice or action by UBS or Counterparty if the
price of the Shares on the Exchange at any time falls below such Automatic
Termination Price, and the Exchange Business Day on which the price of the
Shares on the Exchange at any time falls below the Automatic Termination Price
will be the “Early Termination Date” for purposes of the Agreement.

 

 

 

Relevant Dividend Period:

 

For any Transaction, the period beginning on, and including, the Valuation
Period Start Date for such Transaction to, and including, the Relevant Dividend
Period End Date for such Transaction.

 

 

 

Relevant Dividend Period End Date:

 

 

For any Transaction, if Annex A applies to such Transaction, the last day of the
Settlement Valuation Period applicable to such Transaction; otherwise, the
Valuation Date for such Transaction.

 

Accounts and Notices:

 

Account Details:

 

Account for Payments to Counterparty:

 

To be advised

 

 

 

Account for Delivery of Shares to Counterparty:

 

To be advised

 

9

--------------------------------------------------------------------------------


 

Account for Payments To UBS:

 

Citibank, New York

 

 

For: UBS Securities, LLC

 

 

ABA: 021 000 089

 

 

A/C#: 4065 2556

 

 

 

Notices

 

 

 

 

 

Counterparty’s Contact Details for Purpose of Giving Notice:

 

GT Advanced Technologies Inc.

 

 

243 Daniel Webster Highway

 

 

Merrimack, NH 03054

 

 

Attention: Hoil Kim

 

 

Vice President, General Counsel and Chief Administrative Officer

 

 

Telephone: 603-883-5200

 

 

Facsimile: 603-598-0430

 

 

Email: Hoil.Kim@gtat.com

 

 

 

UBS’s Contact Details For Purpose of Giving Notice:

 

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

1285 Avenue of the Americas

 

 

New York, NY 10019

 

 

Attention: Jennifer Van Nest

 

 

Telephone: 212-713-3638

 

 

Facsimile: 212-821-2407

 

 

Email: Jennifer.VanNest@ubs.com

 

2.                                       Mutual representations, warranties and
covenants.  In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party on
the Trade Date for each Transaction entered into under this Master Confirmation,
that:

 

(a)                                  Eligible Contract Participant.  It is an
“eligible contract participant,” as defined in the U.S. Commodity Exchange Act,
as amended (the “CEA”), and is entering into such Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.  In addition, each party acknowledges that this
Master Confirmation has been, and each Transaction entered into hereunder will
be, subject to individual negotiation by the parties and has not been executed
or traded on a “trading facility” as defined in the CEA.

 

(b)                                 Accredited Investor.  Each party
acknowledges that the offer and sale of such Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof.  Accordingly, each party
represents and warrants to the other party that (i) it has the financial ability
to bear the economic risk of its investment in such Transaction and is able to
bear a total loss of its investment, (ii) it is an “accredited investor” as that
term is defined under Regulation D under the Securities Act and (iii) it is
entering into such Transaction for investment and not with a view to the
distribution or resale thereof in a manner that would violate the Securities
Act, and (iv) the disposition of such Transaction is restricted under this
Master Confirmation, the Securities Act and state securities laws.

 

3.                                       Additional representations, warranties
and covenants of Counterparty.  In addition to the representations, warranties
and covenants in the Agreement and those made by Counterparty under Section 2 of
this Master Confirmation, Counterparty represents, warrants and covenants to UBS
that:

 

(a)                                  10b5-1 Plan.  (i) Counterparty is entering
into this Master Confirmation and each Transaction hereunder in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under
the Exchange Act (“Rule 10b5-1”) or any other antifraud or anti-manipulation
provisions of the federal or applicable

 

10

--------------------------------------------------------------------------------


 

state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.  Counterparty acknowledges that it is the intent of the
Counterparty and UBS that each Transaction entered into under this Master
Confirmation comply with the requirements of paragraphs (c)(1)(i)(A)(2) and
(B)(3) of Rule 10b5-1 and that each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the applicable provisions of
Rule 10b5-1(c).

 

(i)                                     Counterparty will not seek to control or
influence UBS’s decision to make any “purchases or sales” (within the meaning of
Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, UBS’s decision to enter into any
hedging transactions.  Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Master Confirmation and each Transaction Confirmation
under Rule 10b5-1.

 

(ii)                                  Counterparty acknowledges and agrees that
any amendment, modification or waiver of this Master Confirmation or any
Transaction Confirmation must be effected in accordance with the requirements
for the establishment of a “plan” as defined in Rule 10b5-1(c).  Without
limiting the generality of the foregoing, any such amendment, modification or
waiver shall be made in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b-5, and no such amendment, modification or waiver
shall be made at any time at which Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.  In addition, Counterparty
acknowledges and agrees that it will not terminate the Master Confirmation or
any Transaction Confirmation as part of a plan or scheme to evade the
prohibitions of Rule 10b-5.

 

(b)                                 Tender Offer Rules.  The purchase or writing
of each Transaction and the transactions contemplated hereby will not violate
Rule 13e-1 under the Exchange Act and will not be required to comply with
Rule 13e-4 under the Exchange Act.

 

(c)                                  Share Repurchase Program.  Each Transaction
is being entered into pursuant to a publicly disclosed Share repurchase program
and Counterparty’s board of directors has approved the use of derivatives to
effect the Share repurchase program.

 

(d)                                 10b-18.  Neither Counterparty nor any
“affiliated purchaser”, as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”), shall, without prior written consent of UBS, directly or
indirectly purchase any Shares (including by means of a derivative instrument
including, without limitation, through a structured share repurchase), listed
contracts on the Shares or securities that are convertible into or exchangeable
or exercisable for Shares (including, without limitation, any Rule 10b-18
purchases of blocks (as defined in Rule 10b-18)) during the Relevant Period (as
defined below) for any Transaction, except through UBS-S LLC.

 

In addition, notwithstanding anything to the contrary in this Master
Confirmation or in the Equity Definitions, Counterparty agrees that:

 

(i)                                     Counterparty will not during the period
beginning on, and including, the Trade Date for any Transaction and ending on,
and including, the last day of the Relevant Period for such Transaction, make or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of a Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session for the Shares on the Exchange;

 

(ii)                                  after any such announcement is made,
Counterparty shall promptly (but in no event later than two hours prior to the
next opening of the regular trading session on the Exchange) deliver written
notice to UBS that such announcement has been made, which notice shall also
specify (A) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
date on which such announcement was made that were not effected through UBS or
its affiliates and (B) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the date on which such announcement

 

11

--------------------------------------------------------------------------------


 

was made.  Such written notice shall be deemed to be a certification by
Counterparty to UBS that such information is true and correct;

 

(iii)                               after any such announcement is made,
Counterparty shall promptly notify UBS of the earlier to occur of the completion
of such transaction and the completion of any shareholder vote related to such
matter; and

 

(iv)                              Counterparty is aware that each notice
delivered pursuant to this section may result in the adjustment of the terms of,
or the termination of, one or more Transactions; accordingly, Counterparty
acknowledges that its delivery of such notice will comply with the standards set
forth in clause (a) of this Section 3.

 

For each Transaction, “Merger Transaction” means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by
Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

For any Transaction, the “Relevant Period” means the period beginning on, and
including, the Valuation Period Start Date for such Transaction and ending on,
and including, the later of the Valuation Date or the final Scheduled Trading
Day of the Settlement Valuation Period for such Transaction, or such earlier day
as elected by UBS and communicated to Counterparty on such day (or, if later,
the First Acceleration Date without regard to any acceleration thereof pursuant
to “Special Provisions for Friendly Transaction Announcements” below).

 

(e)                                  MNPI and Manipulation.   Counterparty is
not entering into any Transaction under this Master Confirmation (i) on the
basis of, and is not aware of, any material non-public information with respect
to the Shares, (ii) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer or (iii) to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares).

 

(f)                                    Regulation M.  The Shares are not, and
Counterparty will not cause the Shares to be, subject to a “restricted period”
(as defined in Regulation M promulgated under the Exchange Act) at any time
during the Relevant Period for any Transaction unless Counterparty has provided
written notice of such restricted period to UBS at least three Scheduled Trading
Days immediately preceding the first day of such “restricted period.”  In
addition, Counterparty acknowledges that any such notice may result in a
Regulatory Disruption and that Counterparty’s deliver of such notice must comply
with the standards set forth in clause (a) of this Section 3.

 

(g)                                 Reporting Requirements.  Counterparty shall
comply with all reporting requirements applicable to each Transaction that
Counterparty enters under this Master Confirmation, including, without
limitation, those applicable pursuant to the Exchange Act and the Rules and
Regulations promulgated under the Exchange Act.  In addition, as of (i) the date
hereof and (ii) the Trade Date for each Transaction that Counterparty enters
under this Master Confirmation, Counterparty is, and will be, in compliance with
its reporting obligations under the Exchange Act and Counterparty’s most recent
Annual Report on Form 10-K, together with all reports subsequently filed by it
pursuant to the Exchange Act, taken together and as amended and supplemented to
the date on which Counterparty is making this representation, do not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(h)                                 Investment Company.  Counterparty is not
and, after giving effect to any Transaction that it enters under this Master
Confirmation, will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(i)                                     Solvency.  As of the Trade Date, the
Prepayment Date, the Initial Share Delivery Date, the Settlement Date and the
date of any Second Settlement, if any, for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

12

--------------------------------------------------------------------------------


 

(j)                                     Limitation of Rights.  Counterparty will
not take any action or refrain from taking any action that would limit or in any
way adversely affect UBS’s rights under the Agreement, this Master Confirmation
or the Transaction Confirmation for any Transaction entered into by Counterparty
under this Agreement.

 

4.                                       Acknowledgments by Counterparty and
UBS.  Each of Counterparty and UBS intend that:

 

(a)                                  each Transaction that Counterparty enters
into under this Master Confirmation will be a “securities contract” as defined
in Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

 

(b)                                 the Agreement will be a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code;

 

(c)                                  a party’s right to liquidate, terminate or
accelerate any Transaction entered by Counterparty under this Master
Confirmation, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction entered into by Counterparty under this Master Confirmation will
constitute a “contractual right” (as defined in the Bankruptcy Code); and

 

(d)                                 all payments for, under or in connection
with each Transaction entered into by Counterparty under this Master
Confirmation, all payments for the Shares (including, for the avoidance of
doubt, payment of the Prepayment Amount) and the transfer of such Shares to
constitute “settlement payments” and “transfers” (as defined in the Bankruptcy
Code).

 

5.                                       Additional Counterparty
Acknowledgments.  Counterparty agrees and acknowledges that:

 

(a)                                  during the term of any Transaction entered
into by Counterparty under this Master Confirmation, UBS and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;

 

(b)                                 UBS and its affiliates may also be active in
the market for the Shares other than in connection with hedging activities in
relation to any Transaction;

 

(c)                                  UBS shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Forward
Price and the 10b-18 VWAP Price;

 

(d)                                 any market activities of UBS and its
affiliates with respect to the Shares may affect the market price and volatility
of the Shares, as well as the Forward Price and 10b-18 VWAP Price, each in a
manner that may be adverse to Counterparty;

 

(e)                                  each Transaction entered into by
Counterparty under this Master Confirmation is a derivatives transaction in
which Counterparty has granted UBS an option; UBS may purchase Shares for its
own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the related Transaction;

 

(f)                                    without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
UBS nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of any
Transaction that Counterparty enters into under this Master Confirmation under
any accounting standards including, without limitation, ASC Topic 260, Earnings

 

13

--------------------------------------------------------------------------------


 

Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging —
Contracts in Entity’s Own Equity; and

 

(g)                                 Counterparty is not relying, and has not
relied, upon UBS or UBS-S LLC with respect to the legal, accounting, tax or
other implications of entering into this Master Confirmation and any Transaction
that it enters under this Master Confirmation.  In addition, Counterparty has
conducted its own analysis of the legal, accounting, tax and other implications
of entering into this Master Confirmation and of entering into Transactions
under this Master Confirmation.   Counterparty further acknowledges and agrees
that neither UBS nor UBS-S LLC have acted as its advisor in any capacity in
connection with this Master Agreement or the Transactions contemplated by this
Master Confirmation.  Counterparty acknowledges that neither UBS nor UBS-S LLC
is acting as the agent for Counterparty in effecting any purchase of Shares
pursuant to this Agreement.

 

6.                                       Special Provisions for Merger
Transactions.  Notwithstanding anything to the contrary herein or in the Equity
Definitions:

 

(a) Counterparty agrees that it:

 

(i)                    will not during the period commencing on the Trade Date
through the end of the Relevant Period or, if applicable, the Settlement
Valuation Period for any Transaction make, or permit to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction unless such public announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

 

(ii)                 shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) notify UBS following any such
announcement that such announcement has been made; and

 

(iii)              shall promptly (but in any event prior to the next opening of
the regular trading session on the Exchange) provide UBS with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through UBS or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date.  Such written notice shall be deemed to be a
certification by Counterparty to UBS that such information is true and correct. 
In addition, Counterparty shall promptly notify UBS of the earlier to occur of
the completion of such transaction and the completion of the vote by target
shareholders.  Counterparty acknowledges that any such notice may cause the
terms of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 3 above.

 

(b)                                 Upon the public announcement of any Merger
Transaction UBS in its commercially reasonable discretion may (i) make
adjustments to the terms of any Transaction, including, without limitation, the
Scheduled Valuation Date or the Forward Price Discount, and/or suspend the
Calculation Period and/or any Settlement Valuation Period in good faith as
necessary to preserve as nearly as practicable the fair value of the
Transactions to UBS prior to such announcement or (ii) treat the occurrence of
such public announcement as an Additional Termination Event with Counterparty as
the sole Affected Party and the Transactions hereunder as the Affected
Transactions and with the amount under Section 6(e) of the Agreement determined
taking into account the fact that the Calculation Period or Settlement Valuation
Period, as the case may be, had fewer Scheduled Trading Days than originally
anticipated.

 

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

14

--------------------------------------------------------------------------------


 

7.                                       SPECIAL PROVISIONS FOR FRIENDLY
TRANSACTION ANNOUNCEMENTS.

 

(a)                                  If an Acquisition Transaction Announcement
occurs on or prior to the Settlement Date for any Transaction, then the Number
of Shares to be Delivered for such Transaction shall be determined as if the
words “(A)” and “minus (B) the Forward Price Discount for such Transaction” were
deleted from the definition thereof.

 

If an Acquisition Transaction Announcement occurs after the Trade Date, but
prior to the First Acceleration Date of any Transaction, the First Acceleration
Date shall be the date of such Transaction Announcement.

 

In addition, if a Friendly Acquisition Transaction Announcement occurs after the
Settlement Date for any Transaction or any earlier date of termination or
cancellation of such Transaction pursuant to Section 6 of the Agreement or
Article 12 of the Equity Definitions, then a second settlement of such
Transaction (a “Second Settlement”) shall occur (notwithstanding such earlier
termination or cancellation) with a Number of Shares to be Delivered equal to
the lesser of (i) zero and (ii) (x) the Number of Shares to be Delivered
determined pursuant to the immediately preceding paragraph of this clause (a) of
this Section 7 as if such Acquisition Transaction Announcement occurred prior to
such Settlement Date minus (y) the Number of Shares to be Delivered determined
pursuant to Section 1 of this Master Confirmation (provided that in the case of
a Second Settlement occurring after such an early termination or cancellation, a
Number of Shares to be Delivered shall not be determined and instead a Forward
Cash Settlement Amount will be determined as provided in Annex A).

 

(b)                                 “Friendly Transaction Announcement” means
(i) an Acquisition Transaction Announcement by Counterparty or its board of
directors prior to the Settlement Date or any earlier date of termination or
cancellation of the relevant Transaction pursuant to Section 6 of the Agreement
or Article 12 of the Equity Definitions (such date, the “Actual Settlement
Date”), (ii) an announcement by Counterparty or its board of directors prior to
the date three months following the Scheduled Valuation Date that an Acquisition
Transaction that is the subject of an Acquisition Transaction Announcement
occurring prior to the Actual Settlement Date has been approved, agreed to,
recommended by or otherwise consented to by Counterparty or its board of
directors, or negotiated by Counterparty or any authorized representative of
Counterparty, or (iii) where Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of any such
Acquisition Transaction prior to the date three months following the Scheduled
Valuation Date, the absence of a recommendation that its shareholders reject
such transaction.

 

(c)                                  “Acquisition Transaction Announcement”
means (i) the announcement of an Acquisition Transaction, (ii) an announcement
that Counterparty or any of its subsidiaries has entered into an agreement, a
letter of intent or an understanding designed to result in an Acquisition
Transaction, (iii) the announcement of the intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, an Acquisition Transaction, or (iv) any other announcement that in the
reasonable judgment of the Calculation Agent may result in an Acquisition
Transaction. For the avoidance of doubt, announcements as used in the definition
of Acquisition Transaction Announcement refer to any public announcement whether
made by the Issuer or a third party.

 

(d)                                 “Acquisition Transaction” means (i) any
Merger Event (for purposes of this definition the definition of Merger Event
shall be read with the references therein to “100%” being replaced by “15%” and
to “50%” by “75%” and without reference to the clause beginning immediately
following the definition of Reverse Merger therein to the end of such
definition), Tender Offer or Merger Transaction or any other transaction
involving the merger of Counterparty with or into any third party, (ii) the sale
or transfer of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 15%
of the market capitalization of Counterparty, excluding, for the avoidance of
doubt, any acquisition, lease, exchange, transfer, disposition (including by way
of spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event between the
Counterparty and one or more of its affiliates or between two or more of the
Company’s affiliates, and (v) any transaction in which Counterparty or its board
of directors has a legal obligation to make a recommendation to its shareholders
in respect of such transaction (whether pursuant to Rule 14e-2 under the
Exchange Act or otherwise).

 

15

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous.

 

(a)                                  Delivery of Shares.  Notwithstanding
anything to the contrary herein, UBS may, by prior notice to Counterparty,
satisfy its obligation to deliver any Shares or other securities on any date due
(an “Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.

 

(b)                                 Early Termination.  In the event that an
Early Termination Date (whether as a result of an Event of Default or a
Termination Event) occurs or is designated or deemed to occur with respect to
any Transaction (except as a result of a Merger Event in which the consideration
or proceeds to be paid to holders of Shares consists solely of cash), if either
party would owe any amount to the other party pursuant to Section 6(d)(ii) of
the Agreement (any such amount, a “Payment Amount”), then, in lieu of any
payment of such Payment Amount, Counterparty may, no later than the Early
Termination Date or the date on which such Transaction is terminated, elect to
deliver or for UBS to deliver, as the case may be, to the other party a number
of Shares (or, in the case of a Merger Event, a number of units, each comprising
the number or amount of the securities or property that a hypothetical holder of
one Share would receive in such Merger Event (each such unit, an “Alternative
Delivery Unit” and, the securities or property comprising such unit,
“Alternative Delivery Property”)) with a value equal to the Payment Amount, as
determined by the Calculation Agent (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account the market
price and the price at which UBS covers its outstanding position in the Shares
or acquires Alternative Delivery Property as of such early termination date,
and, if such delivery is made by UBS, the prices at which UBS purchases Shares
or Alternative Delivery Property to fulfill its delivery obligations under this
Section 8(b)); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.

 

(c)                                  Calculations and Payment Date upon Early
Termination.  The parties acknowledge and agree that in calculating Loss
pursuant to Section 6 of the Agreement UBS may (but need not) determine losses
without reference to actual losses incurred but based on expected losses
assuming a commercially reasonable (including without limitation with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine loss
to avoid awaiting the delay associated with closing out any hedge or related
trading position in a commercially reasonable manner prior to or sooner
following the designation of an Early Termination Date.  Notwithstanding
anything to the contrary in Section 6(d)(ii) of the Agreement, all amounts
calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement will be payable on the day that notice of the
amount payable is effective; provided that if Counterparty elects to receive
Shares or Alternative Delivery Property in accordance with clause (b) of this
Section 8, such Shares or Alternative Delivery Property shall be delivered on a
date selected by UBS as promptly as practicable.

 

(d)                                 Delivery of Cash.  For the avoidance of
doubt, nothing in this Master Confirmation shall be interpreted as requiring
Counterparty to deliver cash in respect of the settlement of the Transactions
contemplated by this Master Confirmation following payment by Counterparty of
the relevant Prepayment Amount, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity
under ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity as
in effect on the relevant Trade Date (including, without limitation, where
Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of such
Transactions).

 

(e)                                  Set-off.  The parties agree to amend
Section 6 of the Agreement by adding a new Section 6(f) thereto as follows:

 

“(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y
(whether or not matured or contingent and whether or not arising under the

 

16

--------------------------------------------------------------------------------

 

Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation).  Y will give
notice to the other party of any set-off effected under this Section 6(f).

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This
Section 6(f) shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other right to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).”

 

Notwithstanding anything to the contrary in the foregoing, UBS agrees not to set
off or net amounts due from Counterparty with respect to any Transaction against
amounts due from UBS to Counterparty with respect to contracts or instruments
that are not Equity Contracts.  “Equity Contract” means any transaction or
instrument that does not convey to UBS rights, or the ability to assert claims,
that are senior to the rights and claims of common stockholders in the event of
Counterparty’s bankruptcy.

 

(f)            No Collateral.  Counterparty and UBS acknowledge that no
Transaction entered into under this Master Agreement is secured by any
collateral that would otherwise secure the obligations of Counterparty herein or
pursuant to the Agreement.

 

(g)           Subordinated to Level of Equity.  UBS acknowledges and agrees that
this Master Confirmation is not intended to convey to it rights with respect to
any Transaction entered under it that are senior to the claims of the holders of
the Shares in the event of Counterparty’s bankruptcy.

 

(h)           Agent for UBS; Limitation of Liability.  UBS-S LLC (the “Agent”)
shall act as “agent” for UBS and Counterparty within the meaning of Rule 15a-6
under the Exchange Act.  The Agent is not a principal to this Master
Confirmation and shall have no responsibility or liability to UBS or
Counterparty in respect of this Master Confirmation or the Transaction
Confirmation for any Transaction entered into by Counterparty under this Master
Confirmation, including, without limitation, in respect of the failure of UBS or
Counterparty to pay or perform under this Master Confirmation or the Transaction
Confirmation for any Transaction entered into by Counterparty under this Master
Confirmation.  Each of UBS and Counterparty agrees to proceed solely against the
other to collect or recover any securities or money owing to it in connection
with or as a result of this Master Confirmation or the Transaction Confirmation
for any Transaction entered into by Counterparty under this Master
Confirmation.  The Agent shall otherwise have no liability in respect of this
Master Confirmation or the Transaction Confirmation for any Transaction entered
into by Counterparty under this Master Confirmation Agreement, except for its
gross negligence or willful misconduct in performing its duties as Agent
hereunder or thereunder.  As a broker-dealer registered with the Securities and
Exchange Commission, UBS-S LLC, in its capacity as agent, will be responsible
for (i) effecting any Transaction contemplated in this Master Confirmation,
(ii) issuing all required notices, confirmations and statements to Buyer and
Seller and (iii) maintaining books and records relating to this Master
Confirmation and the Transaction Confirmation for any Transaction entered into
by Counterparty under this Master Confirmation.

 

For the avoidance of doubt, any performance by Counterparty of its obligations
(including notice obligations) through or by means of the Agent’s agency for UBS
shall constitute good performance of Counterparty’s obligations hereunder to
UBS; however, performance by UBS of its obligations hereunder (including notice
obligations) to Counterparty through or by means of the Agent’s agency for UBS
shall not constitute good performance of UBS’s

 

17

--------------------------------------------------------------------------------


 

obligations hereunder unless and then only to the extent that Counterparty
actually receives the benefit of such performance.

 

(i)            Other Remuneration; Time of Transaction.  UBS-S LLC has received,
or will receive, other remuneration from UBS for each Transaction.  The amount
and source of such other remuneration will be furnished upon written request. 
The time of each Transaction is available upon request.

 

(j)            Indemnification.  If UBS becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person in
connection with any matter referred to in this Master Confirmation or the
Transaction Confirmation for any Transaction entered into under this Master
Confirmation, Counterparty will reimburse UBS periodically for its legal and
other expenses (including the cost of any investigation and preparation)
incurred in connection therewith.  Counterparty also will indemnify and hold UBS
harmless against any losses, claims, damages or liabilities to which UBS may
become subject in connection with any matter referred to in this Master
Confirmation or the Transaction Confirmation for any Transaction entered into
under this Master Confirmation, except to the extent that any such loss, claim,
damage or liability results from the gross negligence or bad faith of UBS.  If
for any reason the foregoing indemnification is unavailable to UBS or
insufficient to hold it harmless, then Counterparty shall contribute to the
amount paid or payable by UBS as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by Counterparty on the one hand and UBS on the other hand in
the matters contemplated by this Master Confirmation or the Transaction
Confirmation for any Transaction entered into under this Master Confirmation as
well as the relative fault of Counterparty and UBS with respect to such loss,
claim, damage or liability and any other relevant equitable considerations.  The
relative benefits to Counterparty, on the one hand, and UBS, on the other hand,
shall be in the same proportion as the Prepayment Amount bears to the customary
brokerage commissions that UBS would charge to a party similar to Counterparty
to purchase one Share multiplied by the lesser of (i) the Number of Initial
Shares and (ii) the Number of Shares to be Delivered determined as though clause
(ii) of the definition thereof were deleted therefrom.  The reimbursement,
indemnity and contribution obligations of Counterparty under this
Section 8(j) shall be in addition to any liability which Counterparty may
otherwise have, shall extend upon the same terms and conditions to any affiliate
of UBS and the partners, directors, officers, agents, employees and controlling
persons (if any), as the case may be, of UBS and any such affiliate and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of Counterparty, UBS, any such affiliate and any such
person.  Counterparty also agrees that UBS nor any of such affiliates, partners,
directors, officers, agents, employees or controlling persons shall have any
liability to Counterparty for or in connection with any matter referred to in
this Master Confirmation or the Transaction Confirmation for any Transaction
entered into under this Master Confirmation except to the extent that any
losses, claims, damages, liabilities or expenses incurred by Counterparty result
from the gross negligence or bad faith of UBS in effecting such Transaction. 
The foregoing provisions shall survive any termination, completion or assignment
of this Master Confirmation and/or any Transaction hereunder.

 

(k)           Severability.  If any term, provision, covenant or restriction of
this Master Confirmation, the Agreement or the Transaction Confirmation for any
Transaction entered into under this Master Confirmation is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the reminder of the
terms, provisions, covenants and obligations set forth herein or therein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

 

(l)            Headings.  Descriptive headings herein are for convenience only
and shall not control or affect the meaning or construction of any provision of
this Master Confirmation.

 

(m)          Counterparts.  This Master Confirmation may be executed by the
parties hereto in counterparts, and each such executed counterpart shall be, and
shall be deemed to be, an original instrument and all such counterparts, taken
together, shall constitute one and the same instrument.

 

(n)           Assignment.  Notwithstanding anything to the contrary in the
Agreement or in this Master Confirmation, UBS may transfer or assign its rights
and obligations hereunder, in whole or in part, without the consent of
Counterparty to any affiliate of UBS.  Counterparty may not assign its rights or
obligations hereunder, in whole or in part, without the prior written consent of
UBS (which consent shall not be unreasonably withheld), and any attempt by
Counterparty to assign any of its rights or obligations hereunder without such
consent shall be void.

 

18

--------------------------------------------------------------------------------


 

(o)           Waiver.  No failure or delay on the part of UBS or Counterparty in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No amendment, modification or waiver of any provision of this
Master Confirmation, the Agreement or the Transaction Confirmation for any
Transaction entered into under this Master Confirmation, nor any consent to any
departure by either party therefrom shall in any event be effective unless the
same shall be in writing and, in the case of a waiver or consent, shall be
effective only in the specific instance and for the purpose for which given.

 

(p)           Beneficiaries.  This Master Confirmation and the Transaction
Confirmation for any Transaction entered into under this Master Confirmation
shall be binding upon, and inure solely to the benefit of, Counterparty, UBS
and, to the extent provided in clause (k) of this Section 7, the affiliates,
partners, directors, officers, agents, employees and controlling persons, if
any, of UBS, and their respective successors, assigns, heirs and personal
representatives, and no other person shall acquire any rights hereunder.

 

(q)           Confidentiality.  Subject to any contrary requirement of law and
to the right of each party to enforce its rights hereunder in any legal action,
each of UBS and Counterparty shall keep strictly confidential and shall cause
its employees and agents to keep strictly confidential the terms of this Master
Confirmation and the Transaction Confirmation for any Transaction entered into
under this Master Confirmation and any information of or concerning the other
party which it or any of its agents or employees may acquire pursuant to, or in
the course of performing its obligations under, any provision of this Master
Confirmation or the Transaction Confirmation for any Transaction entered into
under this Master Confirmation.  In the event disclosure is permitted pursuant
to the preceding sentence, the disclosing party shall (i) provide prior notice
of such disclosure to the other party, (ii) use its best efforts to minimize the
extent of such disclosure and (iii) comply with all reasonable requests of the
other party to minimize the extent of such disclosure.  However, this
Section 7(r) shall not prevent either party from disclosing information as
necessary to third-party advisors in connection with the transactions
contemplated hereby provided that such advisors agree in writing to be bound by
this Section 7(r) as if a party hereto.

 

(r)            Governing Law.  The Agreement, this Master Confirmation, each
Transaction Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Transaction Confirmation shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without reference to conflict of law principles.  Each of UBS and
Counterparty irrevocably submits to the extent permitted under applicable law to
the non-exclusive jurisdiction of the federal and state courts located in the
Borough of Manhattan, State of New York.  Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this the Agreement, this
Master Confirmation and/or each Transaction Confirmation.

 

19

--------------------------------------------------------------------------------


 

By manually signing this Master Confirmation and returning it to UBS at
facsimile (203) 719-0538, Attn: Jared Rosenfeld, with a copy to Hina Mehta at
facsimile (203) 719-5627 and Jennifer Van Nest at facsimile (212) 821-2407,
Counterparty hereby (a) agrees that it has checked this Master Confirmation
carefully for errors or discrepancies and (b) confirms that this Master
Confirmation correctly sets forth the terms of the agreement between UBS and
Counterparty with respect to any Transaction that Counterparty enters into with
UBS under this Master Confirmation.

 

 

 

 

 

Sincerely yours,

 

 

 

 

 

 

 

 

 

 

 

UBS SECURITIES LLC,

 

 

 

Acting as agent for UBS AG, LONDON BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Van Nest

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sanjeet Dewal

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

UBS AG, LONDON BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hina Mehta

 

 

 

 

Authorized Signatory

 

 

 

 

Executive Director and Counsel, Region Americas Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Gasparian

 

 

 

 

Authorized Signatory

 

 

 

 

Director and Counsel, Region Americas legal

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

 

 

GT Advanced Technologies Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

 

 

Name: Hoil Kim

 

 

 

 

Title: Vice President, Chief Administrative Officer and General Counsel

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.             The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:

 

Settlement Currency:

 

USD

 

 

 

Settlement Method Election:

 

 

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to UBS in
writing on the date it notifies UBS of its election that, as of such date, the
Electing Party is not aware of any material non-public information concerning
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method Election Date:

 

 

The earlier of (i) the Scheduled Valuation Date and (ii) the second Scheduled
Trading Day immediately following the Valuation Date (if different than the
Scheduled Valuation Date), in which case the election under Section 7.1 of the
Equity Definitions shall be made no later than 10 minutes prior to the open of
trading on the Exchange on such second Scheduled Trading Day), as the case may
be; provided that if a Friendly Transaction Announcement occurs after the
Settlement Date, the Settlement Method Election Date for the Second Settlement
shall be the date of the Friendly Transaction Announcement.

 

 

 

Default Settlement Method:

 

Cash Settlement

 

 

 

Forward Cash Settlement Amount:

 

 

The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if the Number of Shares to be Delivered for such Transaction were
determined as if the words “(A)” and “minus (B) the Forward Price Discount for
such Transaction” were deleted from the definition thereof, as determined by the
Calculation Agent (with an amount that would have been owed by Counterparty
expressed as a negative number for purposes of this calculation) minus (y) the
actual Payment Amount calculated for such early termination or cancellation
(with an amount that would have been owed by Counterparty expressed as a
negative number for purposes of this calculation).

 

 

 

Settlement Price:

 

The arithmetic average of the 10b-18 VWAP Prices (or, in the case of a Second
Settlement, the Relevant Prices) for the Scheduled Trading Days in the
Settlement Valuation Period, subject to Valuation Disruption as

 

1

--------------------------------------------------------------------------------


 

 

 

specified in the Master Confirmation or, in the case of a Second Settlement,
subject to Section 6.6(a) of the Equity Definitions as if such dates were
Valuation Dates.

 

 

 

Settlement Valuation Period:

 

 

A number of Scheduled Trading Days selected by UBS in its reasonable discretion,
beginning on the Scheduled Trading Day immediately following the Settlement
Method Election Date or, in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

 

Cash Settlement Payment Date:

 

 

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

 

 

 

Net Share Settlement Procedures:

 

 

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

2.             Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value UBS is able to
realize for such Shares (provided, that the value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.

 

3.             Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:

 

(a)           a registration statement covering public resale of the Registered
Settlement Shares by UBS (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
UBS, in such quantities as UBS shall reasonably have requested, on or prior to
the date of delivery;

 

(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to UBS;

 

(c)           as of or prior to the date of delivery, UBS-S LLC and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to UBS, in its discretion; and

 

(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with UBS-S LLC in connection with the
public resale of the Registered Settlement Shares by UBS substantially similar
to underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to UBS-S LLC, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
UBS-S LLC and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

 

4.             If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:

 

2

--------------------------------------------------------------------------------


 

(a)           all Unregistered Settlement Shares shall be delivered to UBS (or
any affiliate of UBS designated by UBS) pursuant to the exemption from the
registration requirements of the Securities Act provided by
Section 4(2) thereof;

 

(b)           as of or prior to the date of delivery, UBS-S LLC and any
potential purchaser of any such Shares from UBS (or any affiliate of UBS
designated by UBS) identified by UBS shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);

 

(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with UBS-S LLC (or any affiliate of
UBS designated by UBS) in connection with the private placement of such shares
by Counterparty to UBS (or any such affiliate) and the private resale of such
shares by UBS-S LLC (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to UBS,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating  to the indemnification of, and contribution in connection
with the liability of, UBS and its affiliates and the provision of customary
opinions, accountants’ comfort letters and lawyers’ negative assurance letters,
and shall provide for the payment by Counterparty of all fees and expenses in
connection with such resale, including all fees and expenses of counsel for UBS,
and shall contain representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and

 

(d)           in connection with the private placement of such shares by
Counterparty to UBS (or any such affiliate) and the private resale of such
shares by UBS (or any such affiliate), Counterparty shall, if so requested by
UBS, prepare, in cooperation with UBS-S LLC, a private placement memorandum in
form and substance reasonably satisfactory to UBS.

 

5.             UBS, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to UBS pursuant to paragraph 6 below commencing on the
Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by UBS, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”).  If the proceeds of any
sale(s) made by UBS, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
UBS will refund, in USD, such excess to Counterparty on the date that is three
(3) Currency Business Days following the Final Resale Date, and, if any portion
of the Settlement Shares remains unsold, UBS shall return to Counterparty on
that date such unsold Shares.

 

6.             If the Calculation Agent determines that the Net Proceeds
received from the sale of the Registered Settlement Shares or Unregistered
Settlement Shares or any Makewhole Shares, if any, pursuant to this paragraph 6
are less than the absolute value of the Forward Cash Settlement Amount (the
amount in USD by which the Net Proceeds are less than the absolute value of the
Forward Cash Settlement Amount being the “Shortfall”), Counterparty shall, on
the Exchange Business Day next succeeding the day on which such Shortfall is
established (the “Makewhole Notice Date”), deliver to UBS, through the Selling
Agent, a notice of Counterparty’s election that Counterparty shall either
(i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Currency Business Day after the Makewhole Notice Date, or (ii) deliver
additional Shares.  If Counterparty elects to deliver to UBS additional Shares,
then Counterparty shall deliver additional Shares in compliance with the terms
and conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business

 

3

--------------------------------------------------------------------------------


 

Day equal to the Shortfall.  Such Makewhole Shares shall be sold by UBS in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to UBS further Makewhole Shares until such
Shortfall has been reduced to zero.

 

7.             Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

 

A — B

 

Where            A = the number of authorized but unissued shares of the
Counterparty that are not reserved for future issuance on the date of the
determination of the Capped Number; and

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

“Reserved Shares” means initially, 50,000,000 Shares.  The Reserved Shares may
be increased or decreased in a Transaction Confirmation.

 

4

--------------------------------------------------------------------------------
